Citation Nr: 1425642	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-11 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a pars fracture of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G.G.


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The issues of entitlement to service connection for bilateral hearing loss and for a pars fracture of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Competent and credible evidence indicates the Veteran's tinnitus arose in service and has continued since.


CONCLUSION OF LAW

The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he began experiencing tinnitus in service and that it has continued since that time.  During his hearing he testified that his military occupational specialty (MOS) was "weather specialist," a position that required him to work in an office adjacent to the flight line and to go to the flight line once an hour, without hearing protection, to observe the weather.  His DD Form 214 confirms that MOS.  The Veteran also testified that after service he worked as a gymnastics instructor and in a library, and that he has not been exposed to noise in those positions.

When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.

The Board finds the Veteran's reports of in-service noise exposure and of tinnitus that has continued since that time both competent and credible.  Accordingly, service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that additional development is required prior to adjudication of the remaining claims on appeal.

During his hearing, the Veteran stated that he had received a hearing test after service that identified some high frequency hearing loss.  However, he did not indicate where the test was conducted.  In addition, he stated that he had been treated for his back at "Lancaster Medical Center," as well as at a private urgent care center.  On remand, an attempt should be made to identify these providers and to obtain any relevant records.

The Veteran also indicated that he received an MRI in connection with his spine condition at West Los Angeles VA Medical Center.  As no VA treatment records are currently associated with the claims file, any such records relevant to the claims being remanded should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to fully identify any VA or private providers who have treated him for spine or hearing conditions since service, including "Lancaster Medical Center," an urgent care facility that treated his spine condition several months before his Board hearing, and the facility that provided him with a hearing test.  After securing any necessary authorization, request any relevant records identified from providers whose records have not already been obtained.

In addition, obtain any relevant VA treatment records from the West Los Angeles VA Medical Center and any other VA provider identified by the Veteran.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After completing the requested actions, and any additional action deemed warranted based on any records obtained, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


